Citation Nr: 1226528	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  09-28 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD) and depression, not otherwise specified (NOS).  

2.  Entitlement to an effective date earlier than September 30, 2008, for the grant of nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from November 1968 to August 1970.

This appeal to the Board of Veterans' Appeals (Board) is from May 2005 (PTSD) and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

Notably, the Veteran initially claimed service connection for PTSD in December 2004, but the RO denied this claim in a May 2005 rating decision on the basis of there being no diagnosis of PTSD.  Thereafter, within one year of the decision, the Veteran submitted additional evidence in August 2005, in the form of VA mental health treatment records (dated between March to July 2005), including diagnoses of PTSD and depression NOS, which the Board finds constituted new and material evidence concerning the PTSD claim.  See Buie v. Shinseki, 24 Vet. App. 242 (2010); Bond v. Shinseki, No. 2010-7096 (Fed. Cir. Oct. 7, 2011).  

As set forth in 38 C.F.R. § 3.156(b) (2011), when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Any interim submissions before finality attached for the May 2005 decision must be considered by VA as part of his original December 2004 claim for service-connection for PTSD.  38 C.F.R. § 3.156(b); see Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); see also Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Essentially, the Veteran's claim must be characterized as an original appeal for service connection for PTSD, which has remained pending since the original December 2004 claim.

As noted on the title page, the Board is recharacterizing the PTSD claim to include other psychiatric disorders that also have been claimed and diagnosed, i.e., depression NOS.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Veteran testified at a videoconference hearing at the RO in March 2012, before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

A review of the record also shows that a noncompensable rating was assigned for a burn scar of the left upper extremity in a June 2010 decision.  The Veteran filed a notice of disagreement, which was followed by a November 2011 statement of the case.  A December 2011 substantive appeal did not indicate his intent to appeal that issue.  He does not argue the contrary.  Hearing Transcript at 2.  He also acknowledges that he effectively abandoned his appeal at that time.  Id.  However, at the time of his March 2012 hearing, he expressed his desire to pursue a claim for an increased rating.   

The issue of entitlement to compensable rating for a burn scar of the left upper extremity has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Nonservice-connected disability pension was denied in a Board decision dated in July 1994. 

2.  In December 2001, Congress enacted Public Law 107-103 which effected a change in 38 U.S.C. § 1502(a) so that permanent and total disability for pension purposes could be established by a determination of disability by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner.

3.  An unappealed May 2005 rating decision denied non-service connected pension benefits.

4.  A claim to "reopen" the claim for nonservice-connected disability pension was received from the Veteran on September 20, 2008. 

5.  In October 2008, the RO granted nonservice-connected pension benefits and based on the July 2007 determination by the Commissioner of Social Security that the Veteran was disabled for benefits administered by the Commissioner. 


CONCLUSIONS OF LAW

1. The May 2005 decision in which the RO denied nonservice-connected pension benefits is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103  (2011).

2. The criteria have been met for an effective date of September 30, 2007, but no earlier, for grant of entitlement to nonservice-connected pension benefits.  38 U.S.C.A. §§ 1502, 5110 (West 2002); 38 C.F.R. §§ 3.3, 3.400, 3.114 (2011).



(CONTINUED NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Before addressing the merits of the issue decided below (pension), the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  

The Board observes that a claim for an earlier effective date for the award of non-service-connected pension is a downstream issue from the original grant of such benefit.  See, e.g., Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003 (December 22, 2003), 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also Goodwin v. Peake, 22 Vet. App. 128 (2008) (the Court held that as to the notice requirements for downstream earlier effective date claims following the grant of service connection, "that where a claim has been substantiated after enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements").

In this case, the Veteran's pension claim was granted and an effective date was assigned in the October 2008 decision on appeal.  As such, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board however points out that the Veteran was sent letters in March and June 2009 that generally explained the law as it pertains to effective dates and these letters were compliant with the principles of Dingess.  Although those letters were intended to inform the Veteran with respect to other claims (e.g., PTSD), nonetheless, VA communicated to him the general principles for establishment of an effective date for the grant of benefits.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his pension claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining the evidence necessary to substantiate his claim during the course of this appeal.  The RO has obtained service treatment records, service personnel records, and VA treatment records.  The Veteran also submitted additional records, personal hearing testimony and written statements in support of his claim.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Indeed, the representative noted his Social Security Administration (SSA) disability records are not pertinent.  Hearing Transcript (T.) at 8.

The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned VLJ in March 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  


Here, during March 2012 hearing, the undersigned VLJ identified the issues on appeal as involving an earlier-effective-date claim for the grant of nonservice-connected pension benefits.  The Veteran was asked to submit evidence pertinent to his claim, especially such that might show that the RO's denial of an earlier pension claim was appealed or the claim still pending.  T. at 8-9.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  The hearing discussion did not reveal any evidence that might be available that had not been submitted.

In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  

The Board concludes that all the available records and medical evidence has been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  

II.  Analysis-Effective Date Earlier than September 30, 2008 for the Grant of Nonservice-Connected Pension Benefits

The Veteran seeks an earlier effective for the award of nonservice-connected pension benefits, prior to the currently assigned date of September 30, 2008.  He essentially seeks an effective date of an earlier pension claim, in December 2004.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection, ... or pension, or a claim reopened after final adjudication, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore." 38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an award of compensation or pension based on an original claim or a claim reopened after final disallowance, "will be the date of receipt of the claim or the date entitlement arose, whichever is the later." 
38 C.F.R. § 3.400 . 

Disability pension will be paid to a Veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 1521. 

All Veterans who are basically eligible and who are unable to secure and follow a substantially gainful occupation by reason of disabilities which are likely to be permanent shall be rated as permanently and totally disabled.  38 C.F.R. § 4.17 . 

Where the evidence of record establishes that an applicant for pension who is basically eligible fails to meet the disability requirements based on the percentage standards set forth at 38 C.F.R. § 4.16  but is found to be unemployable by reason of his disabilities, age, occupational background and other related factors, a permanent and total disability rating for pension purposes may be authorized. 
38 C.F.R. § 3.321(b)(2) . 

Unless specifically provided otherwise, the effective date of an award of pension based on an original claim or a claim reopened after a final adjudication, is the date of receipt of claim or the date entitlement arose, whichever is later. 
38 U.S.C.A. § 5110(a), 38 C.F.R. § 3.400 (2011). 

A specific exception to the above is that if, within one year from the from the date on which a veteran became permanently and totally disabled, the veteran files a claim for a retroactive award and establishes that a physical or mental disability that was not the result of the veteran's own willful misconduct was so incapacitating that it prevented him or her from filing a disability pension claim for at least the first 30 days immediately following the date on which the veteran became permanently and totally disabled, the pension award may be made effective from the date of receipt of the claim or the date on which the veteran became permanently and totally disabled, whichever is to the advantage of the veteran.  38 C.F.R. § 3.400(b)(1)(ii)(B).

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  When a rating decision issued by the RO is affirmed by the Board, that determination is considered final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1104.  When a claimant requests that a claim be reopened after an appellate decision has been promulgated and submits evidence in support thereof, a determination as to whether such evidence is new and material must be made and, if it is, as to whether it provides a basis for allowing the claim.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 20.1105  (2010). 

One exception to this general rule is that if new and material evidence is submitted, the claim may be reopened and allowed. 38 U.S.C.A. § 5108  (West 2002).  As to claims reopened based on new and material evidence, other than service department records, where such evidence is received after a final disallowance, the effective date will be the date of receipt of the new claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(q),(r).  This exception is not applicable to pension cases.  See Abernathy v. Principi, 3 Vet. App. 461, 464   (1992) (a claim for nonservice-connected pension filed following final denial of previous nonservice-connected pension claim is a new claim not subject to new-and-material evidence requirement).

Historically, the Veteran submitted a claim for entitlement to nonservice-connected pension benefits in May 1991.  The RO initially denied this claim in an August 1991 rating decision, because the evidence at that time failed to establish that the Veteran was permanently and totally unable to engage in some form of substantially gainful activity or employment.  The Veteran perfected an appeal to the Board.  In August 1991, the Board remanded the claim for additional development (a VA examination).  During the pendency of that appeal, the RO continued to deny the pension claim in July 1993 and January 1994 rating decisions.  

Ultimately, in a July 1994 decision, the Board denied the Veteran's claim for entitlement to a nonservice-connected pension benefits, finding that the Veteran's disabilities were not of sufficient severity as to permanently preclude substantially gainful employment consistent with his age, education and occupational experience.  

The Board appropriately notified the Veteran of that decision, including apprising him of his procedural and appellate rights.  The Veteran did not appeal the Board's decision to the United States Court of Appeals for Veterans Claims (Court/CAVC), rendering it final and binding on him based on the evidence then of record. Therefore, that July 1994 Board decision became final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2011).  

The Veteran attempted to reopen his pension claim on December 3, 2004.  In a May 2005 rating decision, the RO denied his petition to reopen the pension claim because he had not submitted any new and material evidence.  In particular, the RO noted he had not submitted medical evidence showing he was unemployable due to disability.  The RO notified the Veteran of that decision and apprised him of his procedural and appellate rights, but he did not appeal.  He also did not submit any additional evidence, pertinent to a pension claim, within a year following this decision.  See Buie v. Shinseki, 24 Vet. App. 242 (2010).  Therefore, that decision became final and binding on him based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.

More recently, the Veteran again sought nonservice-connected pension benefits in a claim, received on September 30, 2008.  The RO, in an October 2008 rating decision, granted entitlement to nonservice-connected pension benefits.  The essential basis of the allowance was a finding/decision of the Social Security Administration (SSA).   A July 2007 SSA decision showed that the Veteran was found to be disabled by SSA based on multiple disabilities effective from February 2004.  The RO assigned an effective date of September 30, 2008.  

The Veteran then perfected an appeal of this claim with respect to the assignment of an earlier effective date than September 30, 2008.  Therefore, the matter is presently before the Board.

The Board will now address whether the Veteran is entitled to an earlier effective date.  An exception to the general statutory rule that the effective date of an award cannot be earlier than the date of application is found at 38 U.S.C.A. 5110(g) , which provides as follows: 

Subject to the provisions of section 5101 of this title, where . . . pension is awarded or increased pursuant to any Act or administrative issue, the effective date of such award . . . shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue.  In no event shall such award or increase be retroactive for more than one year from the date of application therefor or the date of administrative determination of entitlement, whichever is earlier. 

38 U.S.C.A. 5110(g)  (West 2002).

Section 5101(a) provides that "[a] specific claim in the form prescribed by the Secretary. . . must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary."

Of note, the meaning of the term "administrative determination of entitlement" was litigated before and decided by the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in McCay v. Brown, 106 F.3d 1577 (Fed. Cir. 1997).  The appellant in that case argued that the phrase means the date as of which the administrative process ultimately determines a veteran became entitled to benefits, i.e. the date disability arose in Mr. McCay's case.  Id. at 1579.  The Government argued that it means the date upon which the administrative determination is made, i.e., the date of decision. Id.   The Federal Circuit decided that the meaning asserted by the government was correct. 

The Federal Circuit explained that this interpretation flows from the legislative history of 38 U.S.C.A. § 5110(g) which allowed for VA to review previously denied claims and obviated the need for the claimant to refile a previously denied claim when a change in law provided a basis for granting the previously denied benefit.  Id.  at 1580-81.  The Federal Circuit also explained that the government's interpretation was supported by VA regulations.  In this regard, the Federal Circuit noted that 38 C.F.R. § 3.114 provided that in situations where the claim is reviewed at the request of the claimant more than one year after the effective date of the liberalizing law, benefits are authorized for a period of one year prior to the date of receipt of such request, but if VA reviews a claim on its own initiative more than one year after the effective date of a liberalizing law, benefits are authorized for a period of one year prior to the date of administrative determination of entitlement.  Id. 1581.  It explained that the regulation only makes sense if "the date of administrative determination" refers to when VA makes its decision because only in situations where the veteran had not filed a claim would this date be earlier than the date of application."  Id.  

Additionally, in that decision, the Federal Circuit stated that the authority found in 38 U.S.C.A. § 5110(g) to grant benefits one year prior to the date of administrative determination of entitlement can only refer to those cases in which a veteran has previously filed a claim which has been denied because only in those cases is a claim already on file.  Id. at 1580. 

In the instant case, the date of administrative entitlement was September 30, 2008, the date that the RO determined that the Veteran was entitled to nonservice-connected pension based on the claim received on that date.  Hence, application of the "liberalizing law" rule can allow for an effective date no earlier than September 30, 2007, in this case.  38 U.S.C.A. § 5110(g) . 

The regulation implementing 38 U.S.C.A. § 5110(g)  is 38 C.F.R. § 3.114 . This regulation provides, in pertinent part, as follows: 

(a) Effective date of award. Where pension . . . is awarded . . . pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award . . . shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue. 

Where pension . . . is awarded . . . pursuant to a liberalizing law or VA issue which became effective on or after the date of its enactment or issuance, in order for a claimant to be eligible for a retroactive payment under the provisions of this paragraph the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement. The provisions of this paragraph are applicable to original and reopened claims as well as claims for increase. 

(1) If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue. 

(2) If a claim is reviewed on the initiative of VA more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of administrative determination of entitlement. 

(3) If a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request. 

38 C.F.R. § 3.114 (2011).

First, the Board must determine if the change in law referred to by the Veteran was a "liberalizing" law. " A liberalizing law or VA issue is one which effects a substantive change in law or regulation and creates a new basis for entitlement to a benefit." VAOPGCPREC 11-1999 (September 2, 1999) (citing Routen v. West, 142 F.3d 1434, 1441-42 (Fed. Cir. 1998) and Spencer v. Brown, 4 Vet. App. 283, 288-89   (1993).

Prior to September 17, 2001, 38 U.S.C.A. § 1502(a)  provided: 

For the purposes of this chapter, a person shall be considered to be permanently and totally disabled if such a person is unemployable as a result of disability reasonably certain to continue throughout the life of the disabled person, or is suffering from--

(1) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the disabled person; or 

(2) any disease or disorder determined by the Secretary to be of such a nature or extent as to justify a determination that persons suffering therefrom are permanently and totally disabled. 

On December 27, 2001, the President signed into law the Veterans Education and Benefits Expansion Act of 2001, Pub. Law. 107-103. Section 206 was titled "Expansion of presumptions of permanent and total disability for veterans applying for nonservice-connected pension." 

Section 206 modified 38 U.S.C.A. § 1502(a)  and added a note under that section that the effective date of the amendment to subsection (a) shall take effect as of September 17, 2001.  The amended §1502(a) reads as follows: 

(a) For the purposes of this chapter, a person shall be considered to be permanently and totally disabled if such person is any of the following: 

(1) A patient in a nursing home for long-term care because of disability. 

(2) Disabled, as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner. 

(3) Unemployable as a result of disability reasonably certain to continue throughout the life of the person. 

(4) Suffering from-- 

(A) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person; or 

(B) any disease or disorder determined by the Secretary to be of such a nature or extent as to justify a determination that persons suffering therefrom are permanently and totally disabled. 

The change in § 1502(a) allowed a claimant who could not prove that he had a disease that the Secretary had determined to be such as to justify a determination that persons suffering therefrom are permanently and totally disabled or that he had disability, which would last throughout his lifetime, sufficient to render it impossible for the average person to follow a substantially gainful occupation, to nevertheless prove that he was disabled by evidence that Commissioner of Social Security had determined that the claimant was disabled for purposes of any benefits administered by the Commissioner.  This fits squarely into the definition of a liberalizing law explained in Routen and cited to in the VA General Counsel  opinion.  Moreover, treating it as a liberalizing law is consistent with the Veterans Court's explanation in Spencer because the change in § 1502(a) liberalized the requirements for entitlement to the nonservice-connected pension.  Although in both versions disability must be shown, in the amended version this can be shown by a finding of disability by the Commissioner of Social Security, where as previously this was not the case.  The Board therefore finds that the change in 38 U.S.C.A. § 1502(a) , effected by Pub. Law. 107-103, was a liberalizing law.

Next, the Board must determine whether the RO granted non-service-connected pension benefits pursuant to the change in 38 U.S.C.A. § 1502(a).  Clearly, benefits were awarded based on the fact that the Veteran was on SSA disability, as stated in the October 2008 decision.  Therefore, the RO granted nonservice-connected pension benefits based on a finding of disability pursuant to the change in 38 U.S.C.A. § 1502(a)(2) effected by Public Law 107-103.

Considering the aforementioned discussion and applying 38 C.F.R. § 3.114, the Board has considered whether September 30, 2007, is the proper effective date for the award of pension.  There is no requirement that the Veteran have a claim pending at the time of the change in law in order for VA to award an earlier effective date pursuant to 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114. 

The receipt of the pension claim in September 2008, the Board finds, amounts to a request of the Veteran to review his claim for a nonservice-connected pension.  As, the request was received more than one year after the effective date of the liberalizing change in 38 U.S.C.A. § 1521, this one year period is the maximum available by application of 38 C.F.R. § 3.114.  Moreover, statute clearly limits the retroactive award to no more than one year from the date of application therefore or the date of administrative determination of entitlement, whichever is earlier. The earliest effective date of award is limited by statute to September 30, 2007.  To the extent that the Veteran seeks an effective date earlier than that, such request cannot be granted.

The only question that remains is whether the Veteran met the criteria for non-service-connected pension benefits under from September 30, 2007 to September 30, 2008.  The Board finds that the Veteran does meet these criteria, as the facts are not materially different for this period than for the period commencing September 30, 2008.

In conclusion, the Veteran met the criteria for basic entitlement to nonservice-connected pension benefits, including during the period from September 30, 2007, to September 30, 2008, and by operation of 38 C.F.R. § 3.114 and the September 17, 2001, change in 38 U.S.C.A. § 1502(a), an effective date of September 30, 2007, is warranted for grant of nonservice-connected pension benefits.  A date earlier than September 30, 2007, is barred by statute.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49  (1990).


ORDER

An effective date of September 30, 2007, for entitlement to nonservice-connected pension benefits, is granted, subject to the laws and regulations governing the payment of monetary benefits.
	

REMAND

I.  VCAA Notice on Development of Personal Assault Stressors

VA has defined personal assault very broadly to include an event of human design that threatens or inflicts harm.  Examples of personal assault include rape, physical assault, domestic battery, robbery, mugging, stalking, and harassment [emboldened for emphasis].  See VA Adjudication Procedure Manual M21-1MR, Part III, Subpart iv., Ch. 4, Section H, part 30(a) (2011); M21-1MR, Part IV, Subpart ii., Ch. 1, Section D, part 17(a), (c).

The Veteran asserts a stressor incident involving personal robbery in May 1970, which led to injuries of his neck, hand, back and left wrist.  See July 2009 stressor statement.  It appears that during the course of the robbery the assailant caused the Veteran to fall on the flight deck and injure his back.  Notably, proximate to the time alleged, a June 1970 service treatment record confirms injury to his back after he fell on the flight deck.

As this is a type of physical assault in service, the Board will consider the provisions of 38 C.F.R. § 3.304(f)(5) (2011), which provides that PTSD based on a personal assault in service permits evidence from sources other than a Veteran's service records to corroborate his account of the stressor incident.

As a procedural matter, the Veteran must be sent appropriate VCAA notice specific to this contention of developing PTSD from a stressor involving personal assault, as referenced in 38 C.F.R. § 3.304(f)(5).

II.  VA Examination and Medical Opinion for an Acquired Psychiatric Disorder

The Board additionally finds it necessary to remand this claim in order that a VA compensation psychiatrist or psychologist may provide an examination and nexus opinion.

The Veteran maintains that he suffers from acquired psychiatric disorder, including PTSD, due to an incident on board a naval ship during active duty.  He testified that in September 1969, while working a boiler tech in the boiler room of the USS Seattle, there was a boiler explosion, involving a second degree burn to himself.  He said he witness other servicemen he knew injured and killed.  See Hearing Transcript (T.) at 4-5; see also January 2009 stressor statement.  He asserts a history of nightmares and other psychiatric problems since then.  Id.  

As mentioned, the Veteran also asserts a second stressor incident involving personal robbery in May 1970, which led to injuries of his neck, hand, back and left wrist.  See January 2009 stressor statement.

His service personnel records do not indicate his military occupational specialty or describe the incidents alleged.  His service treatment records are unremarkable for indications of a boiler room explosion or a robbery, or any treatment or diagnosis of any acquired psychiatric disorder.  However, proximate to the time alleged for the personal assault stressor, a June 1970 service treatment record confirms injury to his back after he fell on the flight deck.  

Also, he was treated and diagnosed in-service in November 1969 for a second degree burn on his left arm, although the service treatment record for that treatment does not specify the cause of the burn; presumably, this was from a boiler room explosion.  Also, a January 2009 buddy statement from a shipmate, B.E., confirms he received the burn from the boiler room explosion.  Thus, the Board finds this particular stressor to be credible, in the absence of any contravening evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

There is conflicting evidence as to whether he has a current acquired psychiatric disability.  The June 2009 VA examiner specifically found the Veteran did not meet the DSM-IV criteria for an Axis I PTSD diagnosis.  Instead, the examiner diagnosed Axis I cocaine and marijuana abuse in full sustained remission.  Subsequent VA mental health treatment records show recent diagnoses for both chronic PTSD and depression NOS.  However, there is no medical opinion evidence that attributes any current acquired psychiatric disorder to his alleged traumatic stressor experiences.

In addition, the Veteran also alleges a continuity of psychiatric symptomatology since service, including nightmares, flashbacks, short attention spans, irritability, and insomnia since the alleged traumatic boiler room explosion during service.  The lay statements are certainly competent since only relating what has been observed and experienced by the Veteran.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  

In light of the cumulative record, the Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of his claimed acquired psychiatric disorder.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

III.  VA Treatment Records

The claims file contains VA treatment records dated through March 2009 at Birmingham, Alabama.  Although Virtual VA shows more recent VA mental health treatment records, these appear to be sparse and not necessarily complete.  Indeed, the Veteran testified that VA treating physicians have opined that his depression is related to service.  T. at 7.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file any and all outstanding VA records.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter compliant with 38 C.F.R. § 3.304(f)(5), as required for PTSD claims based on in-service personal assault.  All specific examples of alternative sources of evidence listed in this regulation (38 C.F.R. § 3.304(f)(5)) must be included in the notification letter.  Then allow him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

2.  Obtain any outstanding VA mental health treatment records from the Birmingham, Alabama VAMC, especially dated since March 2009 to the present.  See 38 C.F.R. § 3.159(c)(2) (2011).  Any negative development should be properly annotated into the claims file.  See 38 C.F.R. § 3.159(e) (2011).

3.  After completing the requested development in the above paragraphs # 1-2, schedule a VA examination for a medical opinion concerning the Veteran's present acquired psychiatric disorder.  The examination should include all necessary diagnostic testing and evaluation.  The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history.

The examiner should respond to the following:

(a) The examiner must confirm the existence of any current acquired psychiatric disorders, making specific findings regarding whether the Veteran satisfies the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria of the American Psychiatric Association for respective diagnoses, including PTSD and depression NOS.  Specifically confirm whether the Veteran has a current PTSD diagnosis.

(b) If the examiner confirms a current PTSD diagnosis, then opine whether it is at least as likely as not (50 percent probability or greater) that it is attributable to any in-service stressor, especially including any personal assault stressor. 

(c) Exclusive of PTSD, if the examiner confirms the existence of any other currently diagnosed psychiatric disability (whatever the specific diagnosis), did it at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's active duty military service, or is any such disability otherwise related to such period of service, including to any in-service stressor?

For purposes of this examination, presume that the Veteran suffered second degree burns from a boiler room explosion in 1969, during service.

In offering any opinion, the examiner must also consider the Veteran's lay statements of continuity of psychiatric symptomatology since service (e.g., nightmares, etc.).

The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Then readjudicate the remaining claim in light of any additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


